                       Case 3:21-cv-05227-JD Document 70 Filed 07/23/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Northern District
                                             __________  DistrictofofCalifornia
                                                                      __________


                     State of Utah, et al.                     )
                             Plaintiff                         )
                                v.                             )      Case No. 3:21-cv-05227
                      Google LLC, et al.                       )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         the State of West Virginia                                                                                      .


Date:          07/23/2021                                                               /s/ Douglas L. Davis
                                                                                         Attorney’s signature


                                                                              Douglas L. Davis, admitted pro hac vice
                                                                                     Printed name and bar number
                                                                             West Virginia Attorney General's Office
                                                                            Consumer Protection and Antitrust Division
                                                                                         P.O. Box 1789
                                                                                     Charleston, WV 25326
                                                                                               Address

                                                                                    douglas.l.davis@wvago.gov
                                                                                            E-mail address

                                                                                          (304) 558-8986
                                                                                          Telephone number

                                                                                          (304) 558-0184
                                                                                             FAX number
